Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

ABSTRACT
	The present invention provides a nano-crystallized a herbal decoction The package includes a housing; single or multiple herbal ingredient nano-crystals; one or more non-additive and anti-caking spacers for preventing that blocks solvent flowing through the package towards the the single or multiple herbal ingredient nano-crystals during nano-crystallization of the herbal ingredients and during preparation of the herbal decoction.  A method of preparing a herbal decoction from the 

SPECIFICATION
[0013] In other embodiment, said single or multiple nano-crystallized herbal ingredients comprise: nano-crystals of part of flower, leaves, seed, fruit stem, root and/or rhizome of species under kingdom Plantae; and/or nano-crystals of part of cap, stalk, hyphae, and/or spores of species under 

CLAIMS
1. (Currently Amended) A nano-crystallized herbal ingredient-containing package for use in a food processor or being used directly to prepare an herbal decoction, said package comprising:
	a housing comprising at least a side wall, a top wall and a bottom wall which forms 
	single or multiple herbal ingredient nano-crystals having an average particle size of equal to or less than 1,000 nm at about 5-50 wt.% to the total weight of components inside the cavity of the housing; 
	one or more non-additive and anti-caking spacers having an average particle size of about 0.5 to 5 mm at about 45-90 wt.% to the total weight of components inside the cavity of the housing for preventing the nano-crystals from caking thereby permitting solvent to flow through the package towards said single or multiple herbal ingredient nano-crystals during processing by the food processor; and
	one or more stabilizing agents at about 0-5 wt.% for stabilizing said single or multiple herbal ingredient nano-crystals during nano-crystallization of the herbal ingredients and during preparation of said herbal decoction.

5. (Currently Amended) The package according to claim 1, wherein said single or multiple herbal ingredient nano-crystals comprises:
	nano-crystals of part of the flower, leaf 


6. (Currently Amended) The package according to claim 1, wherein said single or multiple herbal ingredient nano-crystals comprise nano-crystals ofone or more of Chuanxiong Rhizome, Poria, Lycii Fructus, Ziziphi spinosae Semen, Puerariae Lobatae Radix,  Crataegi Fructus, and/or Salviae miltiorrhizae Radix et Rhizoma.

16. (Currently Amended) A method of preparing an herbal decoction from the package according to claim 1, said method comprising:
	providing the nano-crystallized herbal ingredient-containing package of claim 1;
	providing a flow of a pressure of 1.01325 to 20 bar and temperature of about 75 to 100 °C to said package such that the solvent flows through an opening of said package towards 
	providing a temperature of about 75 to 100 °C to said package for a second period of time until the solvent at least partially dissolves said single or multiple herbal ingredient nano-crystals.
17.  (canceled).
18.  (Currently Amended). The method according to claim 16, wherein the flow of said solvent is generated 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims recite a nano-crystallized herbal ingredient-containing package comprising: a housing comprising at least a side wall, a top wall and a bottom wall forming a cavity for the housing; single or multiple herbal ingredient nano-crystals having an average particle size of equal to or less than 1,000 nm; one or more non-additive and anti-caking spacers having an average particle size of about 0.5 to 5 mm inside a cavity of the housing for preventing the nano-crystals from caking; and one or more stabilizing agents. The two closest prior art references are CN 105982877 and KR 10160490. The CN 105982877 is directed to nanocrystalline puerarin (an isoflavone found in the root of Pueraria). The CN 105982877 teaches the nanocrystalline puerarin is formulated into a wafer. The CN 105982877 fails to teach the single or multiple herbal ingredient nano-crystals (i.e. it is a single purified chemical); non-additive and anti-caking spacers and stabilizing agents; and the housing with a cavity. 
The KR 10160490, in the field of herbal medicine, teaches pulverizing herbs until they are micron sized particles. The micro-pulverized herbs may be combined with talc (anti-caking agent) and polyvinylpyrrolidone (stabilizing agent), formulated into a pellet which is placed in a tea bag (i.e. a housing with a cavity). The teabag comprising the pellet undergo extraction with a solvent. KR 10160490 fails to any of nano-sized herbal particulates, crystalline herbal particulates, or single or multiple herbal ingredient nano-crystals. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID J BLANCHARD/            Supervisory Patent Examiner, Art Unit 1619